Citation Nr: 0740228	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for eczema.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which: (1) granted service connection 
for eczema, assigning a 0 percent rating, effective September 
1, 2003; and (2) denied service connection for bilateral 
hearing loss.  The veteran perfected an appeal as to the 
disability rating assigned for eczema.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran also perfected an 
appeal as to the denial of service connection for bilateral 
hearing loss.

In an August 2007 rating decision, the RO granted an 
increased rating for eczema, assigning a 30 percent rating, 
effective September 1, 2003.  However, because the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's eczema is manifested by itching and 
crusting, with skin lesions on his abdomen and back.  Skin 
lesion coverage relative to the whole body is 20 percent, 
while skin lesion coverage of exposed areas is 0 percent.

2.  The medical evidence does not show that the veteran has 
hearing loss of either ear as defined by the VA.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2007).

2.  Bilateral hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in November 2003, prior to the 
initial adjudication of his claims in the March 2004 rating 
decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in original).  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
examination reports, and statements from the veteran.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Entitlement to a higher initial disability rating for eczema.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.




Specific rating criteria

The veteran's eczema is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

Diagnostic Code 7806 provides the following levels of 
disability for eczema:

60 percent - More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

30 percent - 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period.

10 percent - At least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total 
duration of less than six weeks during the past 12-month 
period.

0 percent - Less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 12-
month period.

Analysis

The probative medical evidence consists of a VA examination 
report dated July 2007, when the veteran underwent an 
examination for his eczema.  In the report, the VA examiner 
noted that the veteran's eczema was manifested by itching and 
crusting, with skin lesions on his abdomen and back.  Skin 
lesion coverage relative to the whole body was 20 percent, 
while skin lesion coverage of exposed areas was 0 percent.  
The VA examiner concluded that the skin lesions were not 
associated with systemic disease.  Furthermore, it was noted 
that, over the past twelve months, the veteran had received 
corticosteroids for less than six weeks.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's eczema 
is not warranted.  In order to warrant an evaluation in 
excess of 30 percent under Diagnostic Code 7806, the evidence 
must show that the veteran's eczema covers more than 40 
percent of his entire body or more than 40 percent of the 
exposed areas affected, or that it has required constant or 
near-constant systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) during the past twelve-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
The medical evidence above does not indicate that the 
veteran's disability is productive of such a condition.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
since the effective date of service connection, September 1, 
2003.  See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the veteran's eczema has been no more than 30 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for eczema is not warranted.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is denied.







Entitlement to service connection for bilateral hearing loss.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  However, this presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss.

Service medical records do not show evidence of a hearing 
loss disability as defined by VA during service.  38 C.F.R. § 
3.385.  The veteran underwent audiometric testing during his 
last year of military service, in January 2003.  This testing 
revealed pure tone thresholds of 5, 0, 0, 15, and 30 decibels 
in his left ear, and pure tone thresholds of 0, 0, 15, 20, 
and 15 decibels in his right ear, at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.

Nevertheless, the Board notes that, pursuant to 38 C.F.R. § 
3.303(d) and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that a 
current hearing loss is related to service.  The veteran is 
not required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

During a November 2003 VA examination, audiometric testing 
revealed pure tone thresholds of 0, 5, 5, 15, and 20 decibels 
in his left ear, and pure tone thresholds of 0, 0, 10, 30, 
and 20 decibels in his right ear, at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  Speech audiometry revealed 
speech recognition ability of 100 percent, bilaterally.  The 
VA examination report concluded with diagnoses of mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and mild high frequency sensorineural hearing loss 
in the left ear.

In summary, the evidence of record shows that a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 did not 
manifest during the veteran's period of active duty.  
Additionally, it has not been shown that the veteran 
currently has a hearing loss disability under VA standards as 
set forth in 38 C.F.R. § 3.385.

In sum, the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  
Therefore, the benefit of the doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial disability rating for eczema 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


